DETAILED ACTION
This action is in response to applicant’s amendment received on 07/27/2022. Amended claims 1, 11 and 17 are acknowledged. Claims 1-20 are pending. 

Claim Objections
Claims 9-10 and 17-20 are objected to because of the following informalities:    
Regarding claim 9, in line 2, “a bottom wall” should read –the bottom wall--.
Regarding claim 10, in line 2, “a vehicle frame” should read –the vehicle frame--.
Regarding claim 17, in line 6, “a remainder of the structural member” should read –a remainder wall of the structural member--.
Regarding claims 18-20, the claims are objected by virtue of their dependency on claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucknell (US 11,022.375). 
Regarding claim 1, Bucknell discloses: 
a structural support member (base plate/angled support structure) [col. 1, lines 49-55 and col. 2, lines 16-20] for a vehicle [col. 11, lines 20-24] comprising:
a structural member (base plate/angled support structure of col. 1, lines 49-55 and col. 2, lines 16-20, above) of a vehicle frame (the vehicle body to which the base plate belongs, is read as the vehicle frame) including a bottom wall (the base wall portion of the base plate/angled support structure) and a side wall (the angled wall portion of the base plate/angled support structure) [col. 1, lines 49-55 and col. 2, lines 16-20], and
a heat exchanger (100) (fig. 1) disposed at least partially within the bottom wall (the base wall portion of the base plate/angled support structure) and a side wall (the angled wall portion of the base plate/angled support structure) of the structural member (base plate/angled support structure of col. 1, lines 49-55 and col. 2, lines 16-20, above) (it is noted, heat exchanger -100- is disposed within the structural member -base plate/angled support- as can clearly be concluded from col. 2, lines 16-22),
wherein the heat exchanger (100) is additively manufactured onto the side wall (the angled wall portion of the base plate/angled support structure) [col. 2, lines 20-22]
The recitation “battery chiller” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the heat exchanger disclosed by Bucknell is fully capable of being employed as a battery chiller.
Regarding claim 7, the recitation "the battery chiller is additively manufactured within a pre-existing structural member" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Bucknell, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 8, Bucknell discloses:
the battery chiller (100) and the structural member (base plate/angled support structure of col. 1, lines 49-55 and col. 2, lines 16-20, above) being formed together as an additive manufactured part [col. 1, lines 49-65].



Regarding claim 9, Bucknell discloses: 
the structural member (base plate/angled support structure of col. 1, lines 49-55 and col. 2, lines 16-20, above) comprising a bottom wall (the base wall portion of the base plate/angled support structure) and
the battery chiller (100) being additively manufactured onto the bottom wall (the base wall portion of the base plate/angled support structure) [col. 2, lines 16-20].

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kull et al. (US 5,931,219, herein “Kull”). 
Regarding claim 11, Kull discloses:
a structural support member (14) (fig. 1) for a vehicle [col. 2, line 67 – col. 3, line 3; col. 6, lines 18-21] comprising:
a vehicle structural member (14) having a substructure (30), the substructure comprising a heat exchanger (30) (fig. 1 and 3-4) (it is noted, the embodiment of figure 1 is generic to the embodiment of figure 2 and the embodiment of figures 3-4).
The recitation “battery chiller” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the heat exchanger disclosed by Kull is fully capable of being employed as a battery chiller.
The recitation "a battery chiller additively manufactured onto the substructure" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 12, the recitation "the battery chiller is additively manufactured within the vehicle structural member" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 13, Kull discloses: 
the vehicle structural member (14) comprising a bottom wall (14) (fig. 1).
The recitation "the battery chiller is additively manufactured on the bottom wall" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 14, Kull discloses: 
the battery chiller (30) comprising a top wall (39), a bottom wall (35), and a plurality of spaced apart intermediate walls (40, 41) between the top wall (39) and the bottom wall (35), and a plurality of hollow pins (45, 49) extending between the plurality of intermediate walls (40, 41) (fig. 4), 
wherein the plurality of spaced apart intermediate walls (40, 41) are in fluid communication with each other via the plurality of hollow pins (45, 49) (fig. 4) [col. 4, lines 49-57].


Regarding claim 15, Kull discloses: 
the battery chiller (30) comprising a plurality of coolant chambers (37) and a plurality of hollow pins (45), the plurality of coolant chambers (37) in fluid communication with each other via the plurality of hollow pins (45) (fig. 4) [col. 4, lines 49-57].
Regarding claim 16, Kull discloses: 
the plurality of coolant chambers (37) comprise a plurality of spaced apart walls (40, 41) with apertures (46, 47) and the plurality of hollow pins (45) are in fluid communication with the apertures (46, 47) from each of the plurality of spaced apart walls (40, 41) (clearly seen in fig. 4).
Regarding claim 17, Kull discloses: 
a structural support member (14 plus load-bearing structural part) (fig. 1) for a vehicle [col. 2, line 67 – col. 3, line 3; col. 6, lines 18-21] comprising:
a bottom wall (14) of a vehicle frame (vehicle body) [col. 2, line 67 – col. 3, line 3] (it is noted, the vehicle body where the load-bearing structural part belongs to is read as the vehicle frame);
a heat exchanger (30) arranged on the bottom wall (14) (clearly seen in fig. 1); and
a remainder wall (load-bearing structural part) of the structural member (14 plus load-bearing structural part) of the vehicle frame (vehicle body) around the heat exchanger (30) (figs. 1 and 3-4) (it is noted, the heat exchanger -30- is supported on the bottom wall -14- as seen in figure 1, and the bottom wall -14- is attached to the load-bearing structural part that extends beyond/around the print of the exchanger -30-).
The recitations "a structural support member formed by a method comprising:
additive manufacturing a bottom wall of a structural member of a vehicle frame;
additive manufacturing a heat exchanger on the bottom wall; and
additive manufacturing a remainder wall of the structural member of the vehicle frame around the heat exchanger" 
are considered to be product by process limitations (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In this instance, the product taught by Kull, is the same as or makes the product claimed obvious, meeting these limitations of the claim. 
The recitation “battery chiller” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the heat exchanger disclosed by Kull is fully capable of being employed as a battery chiller.
Regarding claim 18, Kull discloses: 
the battery chiller (30) comprising the bottom wall (14) (fig. 1).
Regarding claim 19, Kull discloses: 
the battery chiller (30) comprising a plurality of coolant chambers (37) and a plurality of hollow pins (45), the plurality of coolant chambers (37) in fluid communication with each other via the plurality of hollow pins (45) (fig. 4) [col. 4, lines 49-57].
Regarding claim 20, Kull discloses: 
the plurality of coolant chambers (37) comprising a plurality of spaced apart walls (40, 41) with apertures (46, 47) and the plurality of hollow pins (45) being in fluid communication with the apertures (46, 47) from each of the plurality of spaced apart walls (40, 41) (fig. 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bucknell in view of Kull et al. (US 5,931,219, herein “Kull”).
Regarding claim 2, Bucknell does not disclose: 
the battery chiller comprises a pair of spaced apart coolant chambers and a plurality of hollow pins extending between the pair of spaced apart coolant chambers such that the pair of spaced apart coolant chambers are in fluid communication with each other via the plurality of hollow pins.
However, battery chillers comprising the elements claimed are old and known in the art, as taught by Kull. Kull teaches a heat exchanger (30) including a refrigerant chamber (38) between a pair of spaced apart coolant chambers (37), wherein coolant fluid flows from one of the pair of spaced apart coolant chambers (37) to another of the pair of spaced apart coolant chambers (37) through the refrigerant chamber (38) via the plurality of hollow pins (45) (fig. 4) [col. 4, lines 49-57].
Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  See MPEP-2143 (I) (B). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to simply substitute the heat exchanger of Bucknell for the heat exchanger of Kull to obtain the predictable result of optimizing heat transfer based on the user’s requirements.
Regarding claim 3, the combination of Bucknell and Kull discloses: 
a refrigerant chamber (Kull, 38) between the pair of spaced apart coolant chambers (Kull, 37), wherein coolant fluid flows from one of the pair of spaced apart coolant chambers (Kull, 37) to another of the pair of spaced apart coolant chambers (Kull, 37) through the refrigerant chamber (Kull, 38) via the plurality of hollow pins (Kull, 45) (Kull, fig. 4).
Regarding claim 4, the combination of Bucknell and Kull discloses: 
the battery chiller (Kull, 30) comprises a pair of spaced apart refrigerant chambers (Kull, 38) and another plurality of hollow pins (Kull, 49) extending between the pair of spaced apart refrigerant chambers (Kull, 38) such that the pair of spaced apart refrigerant chambers (Kull, 38) are in fluid communication with each other via the another plurality of hollow pins (Kull, 49) (Kull, fig. 4).
Regarding claim 5, the combination of Bucknell and Kull discloses: 
one of the pair of the spaced apart refrigerant chambers (Kull, 38) is between the pair of spaced apart coolant chambers (Kull, 37) and one of the pair of spaced apart coolant chambers (Kull, 37) is between the pair of spaced apart of refrigerant chambers (Kull, 38) (Kull, fig. 4).
Regarding claim 6, Bucknell does not disclose:
the battery chiller comprising a stack of alternating coolant and refrigerant chambers with a plurality of hollow coolant pins extending between adjacent coolant chambers such that the adjacent coolant chambers are in fluid communication with each other via the plurality of hollow coolant pins and a plurality of hollow refrigerant pins extending between adjacent refrigerant chambers such that the adjacent refrigerant chambers are in fluid communication with each other via the plurality of hollow refrigerant pins.
However, battery chillers comprising the elements claimed are old and known in the art, as taught by Kull. Kull teaches a heat exchanger (30) including a stack of alternating coolant (37) and refrigerant (38) chambers with a plurality of hollow coolant pins (45) extending between adjacent coolant chambers (37) such that the adjacent coolant chambers (37) are in fluid communication with each other via the plurality of hollow coolant pins (45) and a plurality of hollow refrigerant pins (49) extending between adjacent refrigerant chambers (38) such that the adjacent refrigerant chambers (38) are in fluid communication with each other via the plurality of hollow refrigerant pins (49).
 Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  See MPEP-2143 (I) (B). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to simply substitute the heat exchanger of Bucknell for the heat exchanger of Kull to obtain the predictable result of optimizing heat transfer based on the user’s requirements.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bucknell.
Regarding claim 10, Bucknell does not disclose: 
the structural member being a cross-member of a vehicle frame.
However, Bucknell discloses different possible uses for heat exchangers including radiators of vehicles [col. 10, lines 1-10] which are known to be arranged in a frontal area of a vehicle, normal to airflow [col. 10, lines 1-8] and mounted to a cross-member of a vehicle frame. It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention to employ Bucknell’s heat exchanger in a vehicle’s application requiring the structural member being a cross-member of the vehicle.
Response to Arguments
The rejection of claims 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments with respect to claims 1, 11 and 17 have been fully considered but they do not apply to the new grounds of rejection.  
In page 8, regarding amended claim 1, Applicant remarks against Kull do not apply to the new grounds of rejection.
In page 8, regarding amended claim 11, Applicant argues that Kull does not teach additively manufacturing anything onto Kull’s assembly part 14. 
In response, claim 11 is a product claim, the recitation "a battery chiller additively manufactured onto the substructure" is considered to be a product-by-process limitation and patentability of a product does not depend on its method of production, as clearly explained above. please refer to MPEP 2113.
In page 9, regarding amended claim 17, Applicant remarks against Bucknell do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763